Citation Nr: 1815226	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder manifested by muscle pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness.
REPRESENTATION

Appellant represented by:	David F. Bander, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served in the United States  Army from June 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

In March 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for tinnitus, residuals of a head injury, sleep disorder, joint pain, and muscle pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's fatigue is not a chronic disability; his complaints of fatigue have been attributed to diagnosed service-connected posttraumatic stress disorder, bipolar disorder, and depression.

2.  The Veteran does not have chronic fatigue syndrome (CFS) or an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue.

3.  The Veteran has been diagnosed with gastrointestinal reflux disease (GERD); a preponderance of the competent and the probative evidence of record is against a finding that the Veteran's gastrointestinal symptoms are etiologically related to active service.


CONCLUSIONS OF LAW

1.  Chronic fatigue was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for gastrointestinal symptoms, diagnosed as GERD, to include as due to undiagnosed illness, have not been met. 38 U.S.C. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


CFS

The Veteran contends that service connection is warranted for CFS as it was incurred due to active military service in Southwest Asia.  The Veteran's military personnel records establish that the Veteran served in Southwest Asia from October 1990 to April 1991.  The Veteran therefore has a qualifying period of service under 38 U.S.C. § 3.317.  After review of the evidence of record, the Board finds that the Veteran's fatigue is not a chronic disability, but rather a symptom of other disabilities: service-connected posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

The Veteran complained of fatigue at a January 2012 VA medical center (VAMC) mental health appointment.  At a November 2012 Gulf War VA examination, the Veteran reported onset of fatigue in 1992 since military discharge.  The Veteran stated that he could be "very active at one point and at another time be very tired, sleeping on job, lost [sic] of interest in doing things."  At a November 2017 VAMC mental health appointment, the Veteran reported feeling tired or having little energy for several days.

The November 2012 Gulf War VA examination found that the Veteran did not have a confirmed diagnosis of CFS and that such a diagnosis was not warranted.  The VA examination noted no acute onset of CFS, no debilitating fatigue reducing daily activity level to less than 50 percent of pre-illness level, no debilitating fatigue, no low-grade fever, no nonexudative pharyngitis, no palpable or tender lymph nodes, no generalized muscle aches or weakness, no fatigue lasting 24 hours or longer after exercise, no headaches, no migratory joint pains, no neuropsychological symptoms, and no sleep disturbance.  The VA examination instead found that the fatigue the Veteran experienced was associated with his mental illness.

The Board has considered the Veteran's statements describing his fatigue as an independent chronic disability, but finds that is lay statements are outweighed by the competent medical evidence of record characterizing the claimed fatigue as a manifestation of other disabilities.  The Board has also considered whether the Veteran meets the criteria for a diagnosis of CFS under 38 C.F.R. § 4.88a.  The Veteran has reported some of the criteria associated with CFS under VA regulations, to include headaches and sleep disturbance.  These symptoms by themselves are insufficient to warrant a diagnosis of CFS, however.  

The Board notes that the Veteran is competent to report observable symptomatology, such as the onset and character of his fatigue, but he does not possess the requisite medical knowledge to diagnose CFS, which VA has determined must meet specific regulatory and medical criteria.  See 38 C.F.R. § 4.88a; Layno v. Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson is generally incapable of opining on matters requiring medical knowledge).  Furthermore, he has not provided any specific statements regarding CFS and what statements he has provided are clearly outweighed by the competent evidence of record.  Accordingly, the Board finds that the Veteran does not meet the criteria for a diagnosis of CFS.

The Veteran has also argued that his fatigue is a sign or symptom of an undiagnosed illness due to his service in Southwest Asia.  As noted above, the record establishes that the Veteran's fatigue is associated with service-connected PTSD, bipolar disease, and depression.  Therefore, it may not be characterized as a sign or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii).

In sum, while the Veteran has complained of fatigue, the competent evidence establishes that his fatigue is a symptom of service-connected mental illness.  It is not a chronic disability for VA purposes, and absent proof of the existence of the disability being claimed there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  To the extent that the fatigue is a disorder that has resulted from his service connected PTSD, bipolar disease, and depression, the impairment associated with it may be taken into consideration when assigning the rating for those disorders. It is not an independent disability, and to grant service connection for it separately would result in impermissible pyramiding (i.e., compensating the same symptomatology more than once).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


GERD

The Veteran contends that service connection is warranted for GERD as it was incurred due to active military service in Southwest Asia.  As noted above, service in Southwest Asia has been confirmed.  After reviewing the evidence, the Board finds service connection is not warranted.

The only medical evidence addressing the etiology of a gastrointestinal (GI) condition is the November 2012 Gulf War VA examination.  This VA examination diagnosed GERD and noted the Veteran's reported medical history, which included an onset date of 1992 but listed the circumstances and initial manifestations as beginning in 1994 when the Veteran "developed right upper abdominal pain, felt heavy weight on right upper side of abdomen, and took over the counter anti-acid/ulcer medications."  The VA examination found that "[a] GI condition is not corroborated as having occurred during service or related to specific exposure event experienced by the veteran during service in Southwest Asia."  The Veteran has not asserted that GI symptoms began in service beyond reporting a 1992 onset date, and the Veteran's statement regarding manifestations listed symptoms beginning in 1994.  Thus, the Board concurs with the VA examination opinion that a GI condition is not shown to have occurred during service.

The Veteran has contended that he has gastrointestinal symptoms, diagnosed as GERD, that are related to service.  Although a lay person may be competent to report the etiology of a disability, GERD is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of his GERD, the Board finds that the probative value of any such opinion is outweighed by that of the November 2012 Gulf War VA examination, which was performed by a medical professional who has education, training, and experience in evaluating the etiology of GERD.

The Veteran has also argued that his GI condition is a sign or symptom of an undiagnosed illness due to his service in Southwest Asia.  The November 2012 Gulf War VA examination found the Veteran had a condition, GERD, with a "clear and specific etiology and diagnosis."  Therefore, the Veteran's GI condition may not be characterized as a sign or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii).


Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in a December 2012 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  

The Board has obtained all available records of treatment reported by the Veteran, including private and VA records.  However, information received from the Records Management Center establishes that the Veteran's service records are not available.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  VA informed the Veteran of the missing service records in November 2011. There is no information in the record indicating other sources of service records may exist and VA has made full and reasonable efforts to locate other sources for the Veteran's service records.

Moreover, the AOJ complied with previous remand instructions, including obtaining additional treatment records and Social Security Administration records.  The Board therefore finds that VA met its duty to assist the Veteran.  


ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for gastroesophageal reflux disease, to include as due to an undiagnosed illness, is denied.



REMAND

Remand is necessary to further develop the record.  For residuals of a head injury, remand is necessary to clarify the May 2016 VA examination.  In the examination, the examiner indicated that the Veteran did not have a traumatic brain injury (TBI) or residuals of a TBI. Later in the examination, however, the examiner reported that the Veteran had "hearing loss and/or tinnitus" as a residual of a TBI.  This discrepancy must be addressed on remand.

For tinnitus, the Board notes that the January 2018 supplemental statement of the case stated that the Veteran failed to appear for a May 2016 VA examination for tinnitus.  Because the etiology of tinnitus is at issue as a potential TBI residual, the Board finds the Veteran should be given an additional opportunity to report for a tinnitus examination.

As to the Veteran's sleep disorder claim, remand is necessary to address the Veteran's March 2016 testimony regarding constant snoring and shortness of breath "like [he] was stopping breathing" while sleeping a month or two after his deployment.  The April 2016 VA medical opinion addressed snoring and insomnia but did not address the reported shortness of breath.  Thus, an additional medical opinion is necessary.

For joint pain, the April 2016 VA medical opinion stated that "going to sick call does not make a diagnosis of arthritis of the knees" but did not specifically address the Veteran's statements regarding knee pain since 1991 or 1992 or his statement that he was prescribed pain medications for knee pain while in service (see November 2012 VA examination and May 2012 VAMC record).  Accordingly, an additional opinion is necessary to address the Veteran's specific claims.

Moreover, the Veteran reported wrist pain in an April 2012 statement and received VAMC treatment for wrist pain, including prescription of gabapentine, as noted in a March 2015 VAMC treatment note.  The etiology of the Veteran's wrist pain has not been addressed.  In addition, the VAMC treatment notes currently associated with the record show that the Veteran may have received treatment for his wrist at the VAMC in Atlanta.  Such records are not in the claims file and the AOJ should obtain them if they exist. 

Finally, with regard to muscle pain, the November 2012 VA examination found no signs or symptoms attributable to any muscle injury.  A March 2016 VAMC treatment note, however, recorded muscle spasms in the right hand.  Thus the etiology of these spasms should be addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associated with the claims file any records from the VAMC in Atlanta, Georgia.

2.  Schedule an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed tinnitus is related to his military service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Schedule an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed right hand muscle condition.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to 

a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right hand muscle condition is related to his military service.  

b) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War. If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the condition under the rating criteria.

4.  Schedule an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed wrist condition.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to 

a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed wrist condition is related to his military service.  

b) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War. If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the condition under the rating criteria.

5.  Obtain an addendum medical opinion from the May 2016 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether the Veteran now has or has ever had a TBI or any residuals of a TBI.

In making this determination, the examiner should address whether hearing loss and/or tinnitus are attributable to a TBI.

6.  Obtain an addendum medical opinion from the April 2016 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea is related to his military service.  

The examiner must address the Veteran's testimony of experiencing symptoms of snoring and shortness of breath (such that he reported he stopped breathing) during service.  

7.  Obtain an addendum medical opinion from the April 2016 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's osteoarthritis of the knees is related to his military service.  

The examiner must address the Veteran's statements regarding knee pain since 1991 or 1992 and his statement that he was prescribed pain medications for knee pain while in service.

8.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefits are not granted, issue a supplemental statement of the case and provide the appellant and his attorney an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


